Appeal by the defendant from a judgment of the Supreme Court, Kings County (Shaw, J.), rendered July 18, 1980, convicting him of robbery in the first degree (21 counts), robbery in the second degree (eight counts), *738attempted murder in the second degree, assault in the second degree (two counts), and criminal possession of a weapon in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.